Exhibit 10.5

 

SEPARATION AGREEMENT AND RELEASE

 

I.              Release.  For good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Mr. Harvey Kanter (herein referred
to as “the undersigned” or “Mr. Kanter”), with the intention of binding himself,
his heirs, executors, administrators and assigns, does hereby release and
forever discharge Michaels Stores, Inc., a Delaware corporation (the “Company”),
and its present and former parent, officers, directors, executives, agents,
employees, affiliated companies, subsidiaries, successors, predecessors and
assigns (collectively, the “Released Parties”), from any and all claims,
complaints, actions, causes of action, demands, rights, damages, debts,
accounts, suits, expenses, attorneys’ fees and liabilities of whatever kind or
nature in law, equity, or otherwise, whether now known or unknown (collectively,
the “Claims”), which the undersigned now has, owns or holds, or has at any time
heretofore had, owned or held against any Released Party, arising out of or in
any way connected with the undersigned’s employment relationship with the
Company, its subsidiaries, predecessors or affiliated entities, or the
termination thereof, under any Federal, state or local statute, rule, or
regulation, or principle of common, tort or contract law, including but not
limited to, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§
2000e et seq., the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. §§ 621 et seq., the Americans with Disabilities Act of 1990, as amended,
42 U.S.C. §§ 12101, et seq., and any other equivalent or similar Federal, state,
or local statute; provided, however, that nothing herein shall release the
Company of its obligations under that certain Change in Control Severance
Agreement (the “Change in Control Severance Agreement”) in which the undersigned
participates and pursuant to which this Separation Agreement and Release is
being executed and delivered.  The undersigned understands that, as a result of
executing this Separation Agreement and Release, he will not have the right to
assert that the Company or any other Released Party unlawfully terminated his
employment or violated any of his rights in connection with his employment or
otherwise.

 

The undersigned affirms that he has not filed, caused to be filed, or presently
is a party to any Claim against any Released Party in any  forum or form and
that he knows of no facts which may lead to any Claim being filed against any
Released Party in any forum by the undersigned or by any agency or group. 
Except for his final paycheck, the undersigned further affirms that he has been
paid and/or has received all leave (paid or unpaid), compensation, wages,
bonuses, commissions, and/or benefits to which he may be entitled and that no
other leave (paid or unpaid), compensation, wages, bonuses, commissions and/or
benefits are due to him from any Released Party, except as specifically provided
in this Separation Agreement and Release.  The undersigned furthermore affirms
that he has no known workplace injuries or occupational diseases and has been
provided and/or has not been denied any leave requested under the FMLA.  If any
court assumes jurisdiction of any such Claim against any Released Party on
behalf of the undersigned, the undersigned will request such court to withdraw
the matter.

 

The undersigned further declares and represents that he has carefully read and
fully understands the terms of this Separation Agreement and Release; that he
has been advised and had the opportunity to seek the advice and assistance of
counsel with regard to this Separation Agreement and Release; that he may take
up to and including twenty-one (21) calendar days from receipt of this
Separation Agreement and Release to consider whether to sign it; that he may
revoke this, Separation Agreement and Release within seven (7) calendar days
after signing it by delivering to the Company written notification of
revocation; and that he knowingly and voluntarily, of his own free will, without
any duress, being fully informed and after due deliberate action, accepts the
terms of and signs the same as his own free act.

 

II.            Resignation and Severance Compensation.  The termination of the
undersigned is effective May 25, 2008 (“Termination Date”) and shall be treated
as a resignation for good reason by Mr. Kanter.  Accordingly, the undersigned
hereby irrevocably and unconditionally resigns from any officer position he
holds within Michaels or any of its subsidiaries or divisions effective on the
Termination Date.  It is stipulated and agreed that the undersigned’s separation
from the Company is other than for “Cause” (as that term is defined in
Section 1(i) of the Change in Control Severance Agreement).  It is further
stipulated and agreed that the Company shall pay, provide and/or grant the
undersigned all compensation and benefits set forth under Section 6(b) and
Section 7 of the Change in Control Severance Agreement.

 

III.           Severance Pay.  Pursuant to Section 6(b)(i) of the Change in
Control Severance Agreement, the Company shall pay Mr. Kanter a lump-sum payment
in the gross amount of One Million, One Hundred Forty-Three Thousand,

 

--------------------------------------------------------------------------------


 

Four Hundred Fifty-Nine Dollars and 72/100 ($1,143,459.72), subject to all
applicable or customary tax withholding requirements.

 

IV.           Prorated Annual Bonus.  Pursuant to Section 6(b)(ii) of the Change
in Control Severance Agreement, the Company shall pay Mr. Kanter a lump-sum
payment in the gross amount of Fifty Nine Thousand Dollars and 43/100
($59,000.43), subject to all applicable or customary tax withholding
requirements.

 

V.            Continued Welfare and Fringe Benefits.  The undersigned’s welfare
and fringe benefits will continue in accordance with Section 6(b)(iii) of the
Change in Control Severance Agreement.  The undersigned agrees that he will
notify the Company within seven calendar days of becoming eligible’ under
another employer’s medical and/or welfare benefits plan.  The Company will make
a lump-sum payment in the amount of Two Thousand Seventy Five Dollars and 76/100
($2,075.76) which is the equivalent of certain welfare benefits that are
unavailable to the undersigned after the Termination Date.

 

VI.           Savings and Retirement Plan Benefits.  Pursuant to
Section 6(b)(v) of the Change in Control Severance Agreement, the Company will
pay a lump-sum payment in the gross amount of Thirty Six Thousand, Seventy Three
Dollars and 80/100 ($36,073.80), subject to all applicable or customary tax
withholding requirements.

 

VII.          Outplacement Services.  Pursuant to Section 6(b)(vi) of the Change
in Control Severance Agreement, the Company agrees to reimburse him, or directly
pay expenses, for outplacement services up to $50,000; provided he commences
such services no later than six months following the Release Effective Date and
stops using these services within one year after the Termination Date.

 

VIII.        Protected Rights.  The Company and the undersigned agree that
nothing in this Separation Agreement and Release is intended to or shall be
construed to affect, limit or otherwise interfere with any non-waivable right of
the undersigned under any Federal, state or local law, including the right to
file a charge or participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission (“EEOC”) or to exercise any other right
that cannot be waived under applicable law.  The undersigned is releasing,
however, his right to any monetary recovery or relief should the EEOC or any
other agency pursue Claims on his behalf.  Further, should the EEOC or any other
agency obtain monetary relief on his behalf, the undersigned assigns to the
Company all rights to such relief.

 

IX.           Nonsolicitation/Non-Interference with Business Relationships.  The
undersigned further agrees that for one-year after the Termination Date, he will
not, directly or indirectly, (i) solicit, recruit or hire any person who is at
such time, or who at any time during the six-month period prior to such
solicitation or hiring had been, an employee of, or exclusive consultant then
under contract with, the Company, its subsidiaries, affiliates or divisions
without the Company’s prior written consent; (ii) solicit or encourage any
employee of the Company or its subsidiaries, affiliates and divisions to leave
the employment of the Company or its subsidiaries; (iii) intentionally interfere
with the relationship of the Company or any of its subsidiaries with any
employee of, or exclusive consultant then under contract with, the Company or
any such subsidiary; or (iv) intentionally interfere with, disrupt or attempt to
disrupt any past, present or prospective relationship, contractual or otherwise,
between the Company or any of its subsidiaries, on the one hand, and any of
their respective customers or suppliers, on the other hand.

 

X.            Equitable Remedies.  The undersigned acknowledges that a violation
by the undersigned of any of the covenants contained in Section IX would cause
irreparable damage to the Company and its subsidiaries in an amount that would
be material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate.  Accordingly, the undersigned
agrees that, notwithstanding any provision of this Separation Agreement and
Release to the contrary, the Company shall be entitled (without the necessity of
showing economic loss or other actual damage) to injunctive relief (including
temporary restraining orders, preliminary injunctions and/or permanent
injunctions) in any court of competent jurisdiction for any actual or threatened
breach of any of the covenants set forth in Section IX in addition to any other
legal or equitable remedies it may have.

 

XI.           Third-Party.  The undersigned agrees to be available to the
Company, its affiliates and their attorneys on a reasonable basis in connection
with any pending or threatened claims, charges or litigation in which the
Company or any of its affiliates is now or may become involved, or any other
claims or demands made against

 

--------------------------------------------------------------------------------


 

or upon the Company or any of its affiliates, regardless of whether or not the
undersigned is a named defendant in any particular case.

 

XII.         Return of Property.  Unless expressly stated otherwise herein, the
undersigned shall return to the Company on or before the Termination Date, all
property of the Company in the undersigned’s possession or subject to the
undersigned’s control, including without limitation any keys, credit cards, and
files, including all copies.  The undersigned shall not alter any of the
Company’s records or computer files in any way after the Termination Date.  The
Company is allowing the undersigned to keep his cellular phone and laptop
computer, except that all company files on such computer must be returned to the
Company on or before the Termination Date.

 

XIII.        Confidential Information.  The undersigned agrees to hold
confidential, and not to disclose to any person, firm, corporation, partnership
or agency, any trade secret or Confidential Information (as defined below)
gained in the course of the undersigned’s employment with the Company concerning
the Company, its subsidiaries, affiliates, divisions, or employees except if
such disclosure is required by law or legal process.  “Confidential Information”
shall include, without limitation, information concerning financial affairs,
business plans or strategies, product pricing information, operating policies
and procedures, vendor information and proprietary statistics or reports.  The
undersigned agrees not to remove any Confidential Information from the Company,
not to request that others do so on the undersigned’s behalf, and to return any
Confidential Information currently in the undersigned’s possession or control to
the Company.

 

XIV.        Non-Disparagement.  Mr. Kanter agrees not to make any disparaging
comments or statements, whether orally, electronically, or in writing concerning
the Company.  The Company agrees that no director or officer shall make any
disparaging comments, whether orally, electronically, or in writing, concerning
Mr. Kanter.

 

XV.         Reimbursement of Legal Fees.  The Company shall reimburse Mr. Kanter
for legal fees in connection with review of this Agreement in an amount not to
exceed ten thousand dollars ($10,000.00).

 

XVI.        Stock Options..  In accordance with the Company’s 2006 Equity
Incentive Plan, upon the Termination Date, all unvested stock options granted to
the undersigned by the Company will be forfeited without further action on the
part of any party.

 

XVII.       Severability.  If any term or provision of this Separation Agreement
and Release is invalid, illegal or incapable of being enforced by any applicable
law or public policy, all other conditions and provisions of this Separation
Agreement and Release shall nonetheless remain in full force and effect so long
as the economic and legal substance of the transactions contemplated by this
Separation Agreement and Release is not affected in any manner materially
adverse to any party.

 

[Remaining portion intentionally left black]

 

--------------------------------------------------------------------------------


 

GOVERNING LAW.  THIS SEPARATION AGREEMENT AND RELEASE SHALL BE DEEMED TO BE MADE
IN THE STATE OF TEXAS, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF TEXAS WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.

 

Effective on the eighth calendar day following the date set forth below.

 

 

 

MICHAELS STORES, INC. (“Company”)

 

 

 

 

 

 

 

By:

/s/ Shawn Hearn

 

Name:

Shawn Hearn

 

Title:

  SVP, Human Resources

 

Date Signed:  5/23/08

 

 

 

 

 

 

 

EMPLOYEE  (“undersigned” or “Mr. Kanter”)

 

 

 

 

 

 

 

/s/   Harvey S. Kanter

 

Harvey S. Kanter

 

 

Date Signed:

  5/27/08

 

 

 

 

 

 

 

/s/ Audra Fower

 

Audra Fowler  5-27-08

 

 

 

[NOTARY SEAL]

 

 

 

I have identified & notarized the signature of

 

Mr. Harvey Kanter.

 

--------------------------------------------------------------------------------